104 F.3d 358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter James ATHERTON, Plaintiff-Appellant,v.ARLINGTON COUNTY BOARD;  Arlington County Manager;  BoardMembers;  Chief of Police of Arlington County;  OfficerAltman;  Commonwealth Attorney of Arlington County;Assistant Commonwealth Attorney of Arlington County;  ThomasMonroe, Circuit Court Judge;  James L. Gilmore, AttorneyGeneral of Virginia, Defendants-Appellees.
No. 96-1106.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 30, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-95-1664-A)
Peter James Atherton, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief in his civil action challenging the constitutionality of a county ordinance and the propriety of his conviction and denying his motion for reconsideration.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we deny Appellant's motion for injunctive relief in which he seeks restoration of his driver's license and affirm on the reasoning of the district court.  Atherton v. Arlington County Bd., No. CA-95-1664-A (E.D.Va. Dec. 13, 1995).  Appellant's challenge to the jurisdiction of the county circuit court is without merit.  See Va.Code Ann. § 19.2-258.1 (Michie 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED